                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT
                                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #: _________________
-------------------------------------------------------X     DATE FILED: October  9, 2018
                                                                          ______________
                                                       :
 ELSEVIER INC., ELSEVIER B.V.,                         :
 ELSEVIER LTD., and ELSEVIER MASSON :
 SAS,                                                  :
                                                       :
                                       Plaintiffs,     :    12 Civ. 5121 (KPF)
                                                       :
                        v.                             :   OPINION AND ORDER
                                                       :
PIERRE GROSSMANN, IBIS CORP.,                          :
PUBLICAÇÕES TÉCNICAS                                   :
INTERNACIONAIS, and JOHN DOE                           :
Nos. 1-50,                                             :
                                                       :
                                       Defendants. :
                                                       :
------------------------------------------------------ X
KATHERINE POLK FAILLA, District Judge:

       Pending before the Court is a renewed motion for judgment as a matter

of law pursuant to Federal Rule of Civil Procedure 50, filed by Plaintiffs Elsevier

Inc., Elsevier B.V., Elsevier Ltd., and Elsevier Masson SAS (collectively,

“Plaintiffs” or “Elsevier”) against Defendant Pierre Grossmann. On January 14,

2016, a jury determined that Defendant had violated the civil provisions of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§§ 1961-1968; however, the jury awarded only $11,108 in damages, as

opposed to the $31,345 sought by Plaintiffs. Plaintiffs now ask the Court to

enter judgment for the full amount of damages, trebled in accordance with

Section 1964(e) of RICO, for a total of $94,035, plus pre-judgment interest. In

the alternative, Plaintiffs request a new trial under Federal Rule of Civil

Procedure 59 solely as to the issue of damages. For the reasons set forth in the
remainder of this Opinion, the motion for judgment as a matter of law is

denied, and the motion for a new trial is granted.

                                     BACKGROUND 1

      This Court’s prior decisions provide a thorough review of the relevant

facts. See Elsevier, Inc. v. Grossman, No. 12 Civ. 5121 (KPF), 2013 WL

6331839, at *1-3 (S.D.N.Y. Dec. 5, 2013) (“Elsevier I”) (granting Plaintiffs leave

to amend the complaint); Elsevier, Inc. v. Grossman, 77 F. Supp. 3d 331, 337-

41 (S.D.N.Y. 2015) (“Elsevier II”) (granting in part Defendants’ motion to

dismiss); Elsevier, Inc. v. Grossman, 199 F. Supp. 3d 768, 773–78 (S.D.N.Y.

2016) (“Elsevier III”), order corrected, No. 12 Civ. 5121 (KPF), 2016 WL 7077037

(S.D.N.Y. Dec. 2, 2016); Elsevier Inc. v. Pierre Grossmann, IBIS Corp., No. 12

Civ. 5121 (KPF), 2017 WL 5135992, at *1-2 (S.D.N.Y. Nov. 2, 2017) (“Elsevier

IV”) (granting Plaintiffs’ motion for summary judgment). As a result, the Court

assumes the parties’ familiarity with the underlying facts and will discuss

those facts only to the extent necessary to resolve the instant motions.

      Plaintiffs — publishers of scholarly books and academic journals —

brought this action to recover for sales of journals to Defendant that had been

improperly made at discounted rates for individual, personal use. See Elsevier

III, 199 F. Supp. 3d at 774-75. Plaintiffs charge two rates for its journals

depending on whether the purchaser is an institution or an individual. See id.



1     In addition to the evidence provided by the parties at trial, this Opinion draws on facts
      contained in Plaintiffs’ brief in support of their motion for judgment as a matter of law
      on the issue of damages (“Pl. Br.” (Dkt. #186)), and Plaintiffs’ letter renewing that
      motion (“Pl. Letter” (Dkt. #420)).

                                              2
Institutions pay full price, while individuals can purchase journals at a

discounted rate. See id. Defendant and two companies under his control took

advantage of this pricing structure and, after purchasing the journals at a

discounted rate, resold them to institutions at the higher rate, pocketing the

difference while violating Plaintiffs’ terms and conditions of sale. See id.

A.    The Evidence at Trial

      The trial against Defendant Grossmann began on January 11, 2016.

(Dkt. #196-203). 2 As relevant to the issue of damages, Plaintiffs introduced

into evidence “a chart that identified each fraudulent subscription, and

explained how [Plaintiffs] matched up the fraudulent order [at the discounted,

individual rate] with the Defendant’s subsequent re-sale of that subscription to

an institutional customer” at the higher price. (Pl. Letter 2). Plaintiffs were

able to match some of the subscriptions by cross-referencing a 148-page

spreadsheet that had been produced by Defendant during pre-trial discovery.

(Id.). This spreadsheet included purchase order numbers and invoices from

some of the subscriptions purchased by Defendant from Plaintiffs at the

individual rate. (Pl. Br. 5). Unfortunately, Defendant did not “produce the vast

majority of such records … despite [Plaintiffs’] document requests.” (Id. at 3).

      For those fraudulent subscriptions that could not be cross-referenced

with defense documents due to Defendant’s pre-trial discovery deficiencies,


2     On June 29, 2012, Elsevier filed suit against Defendants Pierre Grossman, IBIS Corp.,
      Publicações Técnicas Internacionais, and various “John Doe” Defendants. (Dkt. #1; see
      also Dkt. #33 (first amended complaint)). In June 2017, “Elsevier obtained default
      judgments against the corporate defendants, and Grossman, proceeding pro se, became
      the lone defendant to proceed to trial.” Elsevier IV, 2017 WL 5135992, at *1.

                                            3
Plaintiffs attempted to match each individual subscription to an end

institutional user through a variety of other means. (Pl. Br. 5). In addition to

identifying which individual rate subscription on Plaintiffs’ chart corresponded

with a subscription that was resold by Defendant at the higher institutional

price, the chart also included “the amount of damages attributable to each

subscription.” (Id. at 2).

      During the trial, Plaintiffs also presented testimony from multiple

witnesses regarding Defendant’s fraudulent subscription business. See

Elsevier III, 199 F. Supp. 3d at 776. “Grossman testified on his own behalf,

and claimed that Defendants were falsely accusing him of subscription fraud to

run him out of business,” but did not present any additional evidence to the

jury. Id. After a four-day trial, the jury found Defendant liable under

Section 1962(c) for conducting or participating in a RICO enterprise through a

pattern of racketeering activity. (Dkt. #202). Instead of the full amount of

$31,345 sought by Plaintiffs, the jury awarded only $11,108 in damages

against Defendant. (Id.).

B.    The Post-Trial Litigation

      On February 15 and 16, 2016, Plaintiffs filed a number of post-trial

motions, including a motion for judgment as a matter of law pursuant to

Rule 50 for the full amount of damages or, alternatively, for a new trial

pursuant to Rule 59 on the issue of damages. (Pl. Br. 1-3). Before this Court

had the opportunity to rule on Plaintiffs’ motion, the Supreme Court decided

RJR Nabisco, Inc. v. European Cmty., — U.S. —, 136 S. Ct. 2090, 2106 (2016),


                                        4
which held that a RICO plaintiff must plead and prove a domestic injury to its

business or property to prevail. Because the Supreme Court’s decision had

issued before judgment in the instant case had been entered, this Court denied

Plaintiffs’ motion for judgment as a matter of law on the issue of damages,

without reaching the merits of the motion. See Elsevier III, 199 F. Supp. 3d at

794. Instead, this Court held that due to the intervening change in the law,

Plaintiffs — without having established domestic injury — had failed to

establish RICO liability. See id.

      Given the procedural history of the case, the Court granted Plaintiffs the

opportunity to make a proffer of evidence establishing domestic injury and

Plaintiffs moved for summary judgment on the issue. (Dkt. #384-87). On

November 2, 2017, this Court granted Plaintiffs’ motion, finding that Plaintiffs

had successfully proved domestic injury for 48 of the 51 fraudulent

subscriptions. See Elsevier IV, 2017 WL 5135992, at *4. Having now

established RICO liability, Plaintiffs filed a letter renewing the prior motion for

judgment as a matter of law on the issue of RICO damages. (Pl. Letter).

                                    DISCUSSION

A.    Applicable Law

      Two principles guide the Court’s consideration of Plaintiffs’ request for

judgment as a matter of law: first, the standard Rule 50(b) imposes for granting

such a motion; and second, the Court’s ability to increase an award of damages

under Dimick v. Schiedt, 293 U.S. 474 (1935).




                                         5
      1.     Rule 50(b)

      “Rule 50 imposes a heavy burden on [a] movant[.]” Elsevier III, 199 F.

Supp. 3d at 778 (internal quotation mark omitted) (quoting Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011)). Rule 50(a) provides that a party can move

“for judgment as a matter of law ... at any time before the case is submitted to

the jury” on the ground “that a reasonable jury would not have a legally

sufficient evidentiary basis to find for the” non-moving party. Fed. R. Civ.

P. 50(a). “A party who moved at trial for judgment as a matter of law under

Rule 50(a) may file a renewed motion after trial for judgment as a matter of law

under Rule 50(b).” Johnson v. Burns, No. 15 Civ. 4789 (PAE), 2017 WL

1755971, at *4 (S.D.N.Y. May 4, 2017). And Rule 50(b) instructs that “[i]n

ruling on the renewed motion, [a] court may: [i] allow judgment on the verdict,

if the jury returned a verdict; [ii] order a new trial; or [iii] direct the entry of

judgment as a matter of law.” Fed. R. Civ. P. 50(b).

      “A Rule 50 motion may only be granted if ‘there exists such a complete

absence of evidence supporting the verdict that the jury’s findings could only

have been the result of sheer surmise and conjecture, or the evidence in favor

of the movant is so overwhelming that reasonable and fair minded [persons]

could not arrive at a verdict against [it].’” Warren v. Pataki, 823 F.3d 125, 139

(2d Cir. 2016) (quoting S.E.C. v. Ginder, 752 F.3d 569, 574 (2d Cir. 2014)), cert.

denied sub nom. Brooks v. Pataki, 137 S. Ct. 380 (2016)). “In reviewing a Rule

50 motion, all credibility determinations and reasonable inferences of the jury

are given deference and [the court] may not weigh the credibility of witnesses.”

                                            6
Vangas v. Montefiore Med. Ctr., 823 F.3d 174, 180 (2d Cir. 2016). In turn,

“[j]udgment as a matter of law is appropriate ‘only if [the court] can conclude

that, with credibility assessments made against the moving party and all

inferences drawn against the moving party, a reasonable juror would have been

compelled to accept the view of the moving party.’” Warren, 823 F.3d at 139

(quoting Zellner v. Summerlin, 494 F.3d 344, 370-71 (2d Cir. 2007)).

      2.    The Dimick Framework

      A separate issue is occasioned by Plaintiffs’ request to increase the

amount of the jury’s verdict. Additur is the process by which, if a trial court

considers a verdict inadequate, it may condition the denial of plaintiff’s motion

for a new trial on defendant’s consent to the entry of judgment in excess of the

verdict. See Earl v. Bouchard Transp. Co., 917 F.2d 1320, 1331 (2d Cir. 1990).

State courts will use additur to “fix” damages without holding another trial,

and may unilaterally increase an award of damages from a jury. See Liriano v.

Hobart Corp., 170 F.3d 264, 272 (2d Cir. 1999).

      In Dimick, the Supreme Court — while allowing the use of remittiturs to

reduce a jury verdict that is found to be excessive — held that the Seventh

Amendment bars the use of additurs in federal court. See Dimick, 293 U.S. at

486. Permitting a federal court to increase a damages award unilaterally would

erode the “controlling distinction” between court and jury — including the

power of the court “to determine the law and [the power of the jury] to

determine the facts.” Id. More than 80 years later, additur is still prohibited in

federal courts. See, e.g., Elyse v. Bridgeside Inc., 367 F. App’x 266, 267 (2d Cir.

                                        7
2010) (summary order) (finding that the “motion to increase the damages

award was properly denied by the district court on the ground that additur is

constitutionally impermissible”); Peebles v. Circuit City Stores, Inc., No. 01 Civ.

10195 (CSH), 2003 WL 21976402, at *13 (S.D.N.Y. Aug. 19, 2003) (“That

alternative remedy [of additur] lies beyond the Court’s power.”); cf. Fox v. City

Univ. of N.Y., No. 94 Civ. 4398 (CSH), 1999 WL 33875, at *11 (S.D.N.Y. Jan. 26,

1999) (“It follows that, even in a diversity case presenting only state law claims,

a federal trial judge cannot make an order of additur, even though his state

court colleague could.”).

B.    Analysis

      Plaintiffs argue that “a fair and reasonable jury, with the correct

understanding of RICO liability, could not have arrived at any damages verdict

other than for $31,345, the full amount sought by [Plaintiffs.]” (Pl. Br. 16). In

order to have awarded only $11,108, Plaintiffs reason, the jury must have

misunderstood the legal precept that Defendant was liable for all damages

caused by the RICO enterprise, not just the damages caused by his personal

involvement. (Id.). Plaintiffs point to the chart introduced at trial — which

delineated the damages of each fraudulent subscription — as proof that, had

the jury properly understood the extent of Defendant’s liability, “no reasonable

juror could have failed to arrive at a damages verdict other than the full

amount sought by Elsevier.” (Id.).

      In evaluating Plaintiffs’ claim under Rule 50(b), this Court must be

careful not to invade the province of the jury. See Dimick, 293 U.S. at 486.


                                         8
Simply put, under Dimick, this Court does not have the authority to increase

the award of damages at Plaintiffs’ request. See id. Additur is constitutionally

impermissible. See, e.g., Fox, 1999 WL 33875, at *10-11 (noting that, until the

Supreme Court overrules Dimick, the case remains good law).

      One narrow exception to Dimick merits discussion. Several courts have

recognized that Dimick is not applicable to cases “where the jury has found the

underlying liability and there is no genuine issue as to the correct amount of

damages.” See, e.g., U.S. E.E.O.C. v. Massey Yardley Chrysler Plymouth, Inc.,

117 F.3d 1244, 1252 (11th Cir. 1997). The Second Circuit made note of a

modest exception in Liriano v. Hobart Corp., 170 F.3d 264, 273 (2d Cir. 1999),

and held that, while additur is impermissible, “simply adjust[ing] the jury

award to account for a discrete item that manifestly should have been part of

the damage calculations and as to whose amount there was no dispute” was

permissible. In that instance, the Court increased the damages the jury

awarded to the plaintiff in a products liability case “to account for a hospital

bill whose amount and nature were not in dispute.” Id at 272. The Court

granted the plaintiff’s motion to add $21,252.34 to the total jury award of

$1,352,500. See id. at 278-79.

      This is not a case where Plaintiffs are asking for a discrete adjustment to

account for an undisputed amount. Instead, Plaintiffs are asking the Court to

triple the amount of damages awarded by the jury. Furthermore, those

damages were disputed by Defendant. Although the Court ruled, in resolving

an application for sanctions for conduct during discovery, that Defendant could

                                         9
not contest that the allegedly fraudulent subscriptions on Plaintiffs’ chart had

been sold to institutional end users, Defendant disputed the totality of the

allegations against him: “So basically what I’m trying to say, I’m here to tell

you, they — it’s ridiculous, this accusation against me.” (Pl. Br. 10). Because

Plaintiffs are not asking for a discrete, undisputed adjustment to the awarded

damages, Dimick remains applicable to this case.

      However, this Court does have the authority to grant Elsevier a new trial

under Rule 59(a) solely as to the issue of damages. “The district court is

authorized to grant a new trial based on the weight of the evidence only if it

determines that the jury’s verdict was ‘seriously erroneous,’ or ‘a miscarriage of

justice.’” Elyse, 367 F. App’x at 268 (quoting Sorlucco v. N.Y.C. Police Dept.,

971 F.2d 864, 875 (2d Cir. 1992)). When the issues of damages and liability

are not “so interwoven that the former cannot be submitted to the jury

independently of the latter without confusion and uncertainty,” the new trial

may be limited to the issue of damages. Brooks v. Brattleboro Mem’l Hosp., 958

F.2d 525, 531 (2d Cir. 1992) (quoting Gasoline Products Co. v. Champlin

Refining Co., 283 U.S. 494, 500 (1931)).

      It is quite clear to this Court that the jury’s verdict resulted from its

desire to have “matching” documents on both sides, documents that were

missing from the trial record because of Defendant’s misconduct during

discovery. As previously mentioned, Plaintiffs introduced at trial a

comprehensive chart that identified each fraudulent subscription, along with

the amount of damages attributable to each. (Pl. Br. 5). Plaintiffs also

                                         10
matched each fraudulent order, as best they could, with Defendant’s

subsequent resale of that subscription. (Id. at 2). Unfortunately, Defendant

did not produce the “vast majority” of documents in his possession that would

have aided Plaintiffs in this task. (Id. at 3).

      Due to Defendant’s failure to provide records during discovery, Plaintiffs

sought an adverse inference instruction against Defendant. (Pl. Br. 4). The

Court declined to impose that relief. (Id.). However, the Court is now

concerned that, in the absence of such an instruction, the jury misunderstood

both its role and the evidence at trial, erroneously awarding only a third of

requested damages even as it found liability for the entire course of conduct.

Although this Court may grant a new trial “even if there is substantial evidence

supporting the jury’s verdict,” Manley v. AmBase Corp., 337 F.3d 237, 244 (2d

Cir. 2003), in this case, no evidence supports the jury’s finding of damages.

Plaintiffs introduced evidence of each subscription, along with the precise

corresponding damages at trial. Having found Defendant guilty for violating

RICO, the jury’s subsequent failure to award full damages was clearly

erroneous. Therefore, the Court grants Plaintiffs’ motion for a new trial on the

issue of damages.

                                   CONCLUSION

      For the reasons above, the Court grants Plaintiffs’ motion for a partial

new trial solely on the issue of damages, and denies the motion as to judgment

as a matter of law on the issue of damages. That said, given the length of time

over which this case has transpired, the Court would understand if Plaintiffs


                                          11
    wished not to proceed to a retrial. The Court stands ready to set a new trial

    date if Plaintiffs so desire. Accordingly, Plaintiffs are ORDERED to notify the

    Court in writing, on or before October 31, 2018, whether they wish to pursue a

    trial. At that time, Plaintiffs should also indicate if they would be willing to

    proceed with a bench trial.

           SO ORDERED.

    Dated:        October 9, 2018
                  New York, New York                   __________________________________
                                                            KATHERINE POLK FAILLA
                                                           United States District Judge




A copy of this Order was mailed by Chambers to:

 Pierre Grossman
 100 Hilton Ave
 Unit M23
 Garden City, NY 11530




                                                  12
